NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 4 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

A. EDWARD EZOR,                                 No. 16-56720

                Plaintiff-Appellant,            D.C. No. 2:15-cv-09784-JVS-AGR

 v.
                                                MEMORANDUM*
ELI MORGENSTERN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      A. Edward Ezor appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action challenging his California State Bar disbarment

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under the Rooker-Feldman doctrine. Noel v. Hall, 341 F.3d 1148, 1154



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2003). We affirm.

      The district court properly concluded that it lacked subject matter

jurisdiction under the Rooker-Feldman doctrine because Ezor’s action amounted to

a forbidden “de facto appeal” of a prior, final state court judgment. Id. at 1163;

Bianchi v. Rylaarsdam, 334 F.3d 895, 901-02 (9th Cir. 2003) (constitutional claim

against state court judge for bias was “inextricably intertwined” with the state

court’s decision, and thus beyond the federal court’s subject matter jurisdiction).

Contrary to Ezor’s contention, the extrinsic fraud exception to the Rooker-Feldman

doctrine does not apply because the alleged fraud was litigated in the state action.

See Reusser v. Wachovia Bank, N.A, 525 F.3d 855, 859-60 (9th Cir. 2008)

(Rooker-Feldman doctrine bars a claim of extrinsic fraud if the alleged fraud has

been separately litigated in a state action).

      The district court did not abuse its discretion by dismissing the action

without leave to amend because amendment would be futile. See Lopez v. Smith,

203 F.3d 1122, 1130 (9th Cir. 2000) (standard of review).

      The district court did not abuse its discretion in denying Ezor’s motion to

recuse Magistrate Judge Rosenberg. See United States v. Johnson, 610 F.3d 1138,

1147-48 (9th Cir. 2010) (setting forth standard of review and grounds for recusal).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on


                                            2                                     16-56720
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                        3                               16-56720